Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 04/25/22 is acknowledged. 

Status of Claims
Claims 1-9, 11-14, 16-19 and 21-23 are pending. 
In the submission filed on 04/25/22, claims 1-3 were amended, and no claims were added or cancelled. (Claims 10, 15 and 20 were cancelled in a previous paper.) 
Claims 1-9, 11-14, 16-19 and 21-23 are rejected.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
The previous rejection is overcome in part in view of the instant claim amendments. 
	It is noted that in Applicant's remarks Applicant does not address the grounds of the previous rejections under 35 U.S.C. 112. In respect of 35 U.S.C. 112(a), Applicant does not provide any explanation as to how the specification provides support and algorithms for the claim language in question.
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive and/or are moot, in view of the remapping of the prior art in view of the claim amendments. 
For the record, it is noted that, contrary to Applicant's remarks (Response, p. 20), in the previous Office Action Boal was relied upon in the alternative for at least a portion of the claimed subject matter referenced by Applicant. 

Examiner's Comments
Not Positively Recited
Claim 1 recites:
"determining, … an event corresponding to a selection of a third fixed activity plan by the user, the retrieval of the additional real-time user-related activity data occurring since the time of the batch processing operation."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).
Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 11-14, 16-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claims 1-3 recites "determining, by the first API, that the permanent user profile data indicates that the user is eligible for a first fixed activity plan and a second fixed activity plan; … determining based at least in part on the event from the additional real-time user-related activity data that the user is eligible for the second fixed activity plan but ineligible for the first fixed activity plan,"  but the specification (see 0017-0018, 0021-0023, 0028) does not provide complete details on what these actions comprise or how they are performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 4-9, 11-14, 16-19 and 21-23 are rejected by virtue of their dependency from a rejected base claim.


Not in the Specification
Claims 1-3 recite "determining, by the first API, that the permanent user profile data indicates that the user is eligible for a first fixed activity plan and a second fixed activity plan; … determining based at least in part on the event from the additional real-time user-related activity data that the user is eligible for the second fixed activity plan but ineligible for the first fixed activity plan."
Related subject matter is discussed in paragraphs 0021-0022 (see 0017-0018, 0021-0023, 0028) of the specification but does not provide support for the recitations, either standing on their own, or in view of the content pertaining to the additional real-time user-related activity data recited in the intervening limitation (viz., "determining, by the first API retrieving the additional real-time user-related activity data from the temporary cache user profile data structure of the cache memory storage, that the additional real-time user-related activity data specifies an event corresponding to a selection of a third fixed activity plan by the user, the retrieval of the additional real-time user-related activity data from the cache memory storage occurring since the time of the batch processing operation").
Claims 4-9, 11-14, 16-19 and 21-23 are rejected by virtue of their dependency from a rejected base claim.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-14, 16-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis 
Claims 1-3 recite "determining based at least in part on the event from the additional real-time user-related activity data that the user is eligible for the second fixed activity plan but ineligible for the first fixed activity plan." The underlined language lacks antecedent basis.
Claims 4-9, 11-14, 16-19 and 21-23 are rejected by virtue of their dependency from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent Application Publication Number 2010/0094735 A1), hereafter Reynolds, in view of Boal (U.S. Patent Application Publication Number 2014/0180810 A1), and alternatively, in part, in view of legal precedent (MPEP 2144.04).

Regarding Claims 1-3
Reynolds teaches:
(claim 2) at least one application server (0066, claim 8)
(claim 2) at least one datastore (0067, 0071-0076) 
receiving, by an application server, from one or more web client sessions, real-time user-related activity data (credit card purchase transaction record) that is representative of one or more activities performed by a user during a day; (Fig. 2, steps 200, 280, Fig. 4A, 0027, 0056)
storing, by the application server, the real-time user-related activity data of the user in … a user profile data structure …; (Fig. 2, step 280, 0043, 0058)
transferring, by the application server, via the batch processing operation, the real-time user-related activity data of the user from the … user profile data structure …; (note "by the application server" does not appear in claims 2 and 3); (0043, 0058, 0051)
receiving, after the time of the batch processing operation and said transferring, and before another batch processing operation, by the application server, additional real-time user-related activity data of the user; (As per the prior art cited as teaching the foregoing steps; alternatively, as rendered obvious by MPEP 2144.04 VI.B. (Duplication of Parts))
storing, by the application server, the additional real-time user-related activity data in the … user profile data structure …; (As per the prior art cited as teaching the foregoing steps; alternatively, as rendered obvious by MPEP 2144.04 VI.B. (Duplication of Parts))
invoking, by the application server, upon the receipt and storage of the additional real-time user-related activity data of the user, a first application programming interface (API) that is configured to determine user-specific eligibility data of the user, said first API accessing both: the additional real-time user-related activity data of the user stored in the … user profile data structure … and the permanent user profile data of the user stored in the permanent user profile data structure of the datastore; (Fig. 2, steps 220, 240, 0021, 0051, 0057, 0076; "first" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable))
determining, by the first API, that the permanent user profile data indicates that the user is eligible for a first fixed activity plan and a second fixed activity plan; (Fig. 2, 0057-0058, 0043, 0051, 0076; "and a second fixed activity plan" is alternatively rendered obvious per MPEP 2144.04 VI.B. (Duplication of Parts); "first" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable)) (Alternatively taught by Boal, see below)
invoking, in real-time, by the application server, upon the determination of the user-specific eligibility data of the user, a second API that is configured to generate the second fixed activity plan; (Fig. 1, step 170, 0025-0026, 0050, 0076; "second" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable))
causing, in real-time, by the application server, the second fixed activity plan to be displayed on a screen of a computing device associated with the user; (0068, Figs. 4A and 4B, 0056-0057)
receiving, in real-time, by the application server, from the computing device, a response from the user selecting the second fixed activity plan; (0050)
receiving, in real-time, by the application server, real-time activity performance data representative of at least one activity performance of the user; and (Fig. 3A, step 330, Fig. 4A, 0060-0061)
invoking, in real-time, by the application server, upon the receipt of the real-time activity performance data representative of the second activity performance of the user, a third API that is configured to attribute, in real-time, the at least one activity performance of the user to the at least one fixed activity plan based at least in part on at least one pre-determined allocating rule. (Fig. 3B, step 345, Fig. 4A, 0062, 0076; "third" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable))
Except for the first determining step set forth below (see above), Reynolds does not explicitly disclose but Boal teaches:
(claim 2) at least one cache memory storage; (0079)
… temporary cache … of a cache memory storage; (0119, 0507, 0845, 0712-0714, 0202, Fig. 12, blocks 1210-1240)
identifying, by the application server, a time corresponding to a batch processing operation; (0507, 0510, 0516, 0072, 0738)
… temporary cache … of the cache memory storage (queue, ODS) into a permanent user profile data structure of a datastore (data warehouse) to form permanent user profile data of the user; (0058-0059, Fig. 9, 0074, 0076, 0078, 0124, 0202, 0332, 0507-0510, 0711, 0738, 0797-0842; contextual transaction data/Tlog/transaction data teaches "real time user related activity data"; historical transaction record or customer record(s database) teaches "permanent user profile")
… temporary cache … of the cache memory storage; (As per citations given above)
… temporary cache … of the cache memory storage …; (As per citations given above; see also Abstract, 0055, 0074, 0136, 0845, 0077, 0113, 0122-0128, 0141, 0085, 0094, 0095, 0109, 0702-0722, 0092, 0102, 0133, 0249, 0615-0619, 0625, 0752-0753, 0760, 0517)
determining, by the first API (0069, 0075, 0084, 0133, 0236, 0249, 0615, 0752), that the permanent user profile data (0329 historical transaction record; note determination/selection of offers may be based on, e.g., historical transaction record alone) indicates that the user is eligible (e.g., 0333-0337 matching target context, which is associated with offers, to consumer context, which is associated with consumer events/records, teaches "determining … that the user is eligible") for a first fixed activity plan (0337 offer: "selecting one or more offers … associated with [matched] target context[s]") and a second fixed activity plan (0337 offer: "selecting one or more offers … associated with [matched] target context[s]"); (Fig. 23, 0320-0342; "first" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable))
determining, by the first API (0069, 0071, 0084, 0133, 0236, 0249, 0615, 0752) retrieving the additional real-time user-related activity data (0329 contextual data) from the temporary cache user profile data structure of the cache memory storage (as per citations given above, e.g., 0074, 0078, 0109, 0128), that the additional real-time user-related activity data specifies an event corresponding to a selection of a third fixed activity plan by the user (0326 "past transactional and/or offer-related actions taken by the customer entity", e.g., activating offer, Fig. 18, 1885, redeeming offer, 0092, 0113; see 0537-0539, cited below), the retrieval of the additional real-time user-related activity data from the cache memory storage occurring since the time of the batch processing operation; (Fig. 23, 0320-0342; "first" (API) alternatively rendered obvious per MPEP 2144.04 V.B. (Making Integral), C. (Making Separable))
determining based at least in part on the event (0537-0539 system uses KPIs, including customer's "offer-related actions" (0326, see above), to determine which offers customer is eligible for, that is to say, system determines that customer is eligible for certain offers and ineligible for certain other offers, and this determination is based on customer's offer-related actions) from the additional real-time user-related activity data (0329 contextual transaction data; note determination/selection of offers may be based on, e.g., contextual transaction data alone or on contextual transaction data and historical transaction record) that the user is eligible (e.g., 0333-0337 determining that offer matches consumer, as explained above) for the second fixed activity plan but ineligible (e.g., 0333-0337 determining that offer does not match consumer, as explained above) for the first fixed activity plan; (Fig. 23, 0320-0342, 0537-0539)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Reynolds' systems and methods for determining eligibility for a fixed activity plan, generating and implementing the fixed activity plan, etc., by incorporating therein these teachings of Boal regarding storing real-time user-related activity data in a temporary cache, batch transferring it to a permanent user profile stored in permanent memory, and determining user eligibility based on accessing the real-time user-related activity data in the temporary cache and the user profile stored in permanent memory (including updating eligibility determinations based on new activity data following a batch transfer of previous activity data), in particular the limitations pertaining to the temporary cache, the permanent memory, and the storage and transfer operations, because such an arrangement (e.g., storing in temporary cache, batch transferring to permanent profile in permanent memory) permits faster processing (of, e.g., determining eligibility and generating fixed activity plan, etc.) due to faster accessing of data in a temporary cache as compared to accessing of data in permanent storage. See Boal, 0799 (note this advantage cited by Boal for Boal's invention is similar/identical to the advantage cited in Applicant's specification, 0023, for Applicant's invention). It would also be obvious to incorporate in Reynolds Boal's teachings regarding determining eligibility for various fixed activity plans based variously on permanent user profile and temporary cache user data because it would provide updated eligibility determinations based on the most recent user data, and could be used to provide targeted, hence useful, offers to consumers. See Boal, e.g., 0014, 0055. The combination in question is also obvious because it amounts to: A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claims 21-23
	Reynolds in view of Boal and alternatively, in part, in view of legal precedent teaches base claims 1-3. Reynolds or alternatively Boal further teaches:
determining, by a fourth API, whether a transaction of the user is eligible for the second fixed activity plan. (As per claims 1-3, "determining" steps)

Claims 4-6, 9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent Application Publication Number 2010/0094735 A1), hereafter Reynolds, in view of Boal (U.S. Patent Application Publication Number 2014/0180810 A1), and further in view of legal precedent (MPEP 2144.04).

Regarding Claims 4, 11 and 16
	Reynolds in view of Boal teaches base claims 1-3. Reynolds in view of legal precedent further teaches: 
wherein the at least one fixed activity plan is a fixed fee payment plan (installment loan feature) and the method further comprises: (0053)
estimating, in real-time, by the application server, an APR total cost for the fixed fee payment plan; (0050, 0053)
calculating, in real-time, by the application server, based on the estimated APR total cost, a fixed finance charge rate; (0050, 0053; per legal precedent, namely, MPEP 2144.04 VI.A. Reversal of Parts, In re Gazda (reversal of operation): just as amount can be calculated based on rate, rate can be calculated based on amount)
calculating, in real-time, by the application server, based on the fixed finance charge rate (interest rate), a fixed finance charge amount (installment amount); and (0050, 0053)
communicating, in real-time, by the application server to the computing device associated with the user, software instructions for displaying a graphical user interface (GUI), the GUI comprising a display of the fixed finance charge amount in association with the fixed fee payment plan. (As per claims 1-3, "causing" step)

Regarding Claims 5, 12 and 17
	Reynolds in view of Boal and legal precedent teaches base claims 1-3 and intervening claims 4, 11 and 16. Reynolds further teaches:
calculating, in real-time, by the application server, a monthly fixed fee minimum amount due based on an amount of the fixed fee payment plan and a number of months of the fixed fee payment plan. (note the wording of claim 17 differs slightly: calculating a monthly fixed fee minimum amount due, wherein the monthly fixed fee minimum amount due comprises: an amount of the fixed fee payment plan divided by a number of months of the fixed fee payment plan.) (Figs. 4A, 4B, Fig. 1A, step 170)  

Regarding Claims 6, 13 and 18
	Reynolds in view of Boal and legal precedent teaches base claims 1-3 and intervening claims 4, 11 and 16. Reynolds further teaches:
calculating, in real-time, by the application server, a minimum amount due for a transaction account of the user based on a revolving APR (credit) minimum amount due and a fixed fee (installment loan) minimum amount due; and (Figs. 4A, 4B, Fig. 1A, step 170)
communicating, in real-time, by the application server to the computing device associated with the user, software instructions for displaying a graphical user interface (GUI), the GUI comprising a display of the minimum amount due for the transaction account in association with the fixed fee payment plan. (As per claims 1-3, second "storing" step)
Regarding Claim 9
	Reynolds in view of Boal and legal precedent teaches base claim 1 and intervening claim 4. Reynolds further teaches:
determining, in real-time, by the application server, a duration for the fixed fee payment plan, the duration comprising intervals corresponding to a frequency of transactions. (0050, Figs. 4A, 4B, Fig. 1A, step 170)  

Claims 7, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (U.S. Patent Application Publication Number 2010/0094735 A1), hereafter Reynolds, in view of Boal (U.S. Patent Application Publication Number 2014/0180810 A1), and further in view of legal precedent (MPEP 2144.04), and further in view of Colborn (U.S. Patent Application Publication Number 2013/0297486 A1). 

Regarding Claim 7
	Reynolds in view of Boal and legal precedent teaches base claim 1 and intervening claim 4. Reynolds further teaches:
calculating, in real-time, by the application server, a fixed fee minimum amount due; (As per claims 5, 12 and 17)
Reynolds in view of Boal does not explicitly disclose but Colborn teaches:
receiving, in real-time, by the application server, a payment to a transaction account of the user, wherein the payment is equal to or greater than a sum ("cardholder made recent payment [which, drawing on his cash reserves, was sufficient] to meet the prior Card payment at 472 of $1424.62") of a revolving APR balance ("This month's payment" for credit card purchases under "Transactions") and the fixed fee minimum amount due ("This month's payment," i.e., installment amounts due, for installment purchases under "Transactions"); and (Figs. 4b(1), 4b(2), 0064)
revolving, in real-time, by the application server, a remaining balance (existing purchases) of the transaction account without charging an APR finance charge to the transaction account. (Figs. 4b(1), 4b(2), 0055, 0060)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Reynolds' systems and methods for determining eligibility for a fixed activity plan (installment loan plan for credit card transaction account that provides revolving credit), generating and implementing the fixed activity plan, etc., by incorporating therein these teachings of Colborn regarding not charging an APR finance charge if the cardholder pays equal to or greater than the revolving APR balance and the fixed fee minimum amount due, because it is common practice for a credit card not to charge an APR finance charge (interest) if the cardholder pays at least the revolving APR balance and any other fees due. See El Issa ("Dealing with Credit Card Debt: How to Get Debt-Free"), p. 2. The combination in question is also obvious because it amounts to: A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 8
	Reynolds in view of Boal, legal precedent and Colborn teaches base claim 1 and intervening claims 4 and 7. Reynolds further teaches:
charging, in real-time, by the application server, a fixed fee finance charge on a statement period after a current statement period; and (Fig. 4B)
Reynolds in view of Boal does not explicitly disclose but Colborn teaches:
exempting, in real-time, by the application server, a new transaction (e.g., a new installment purchase under "Transactions" (e.g., Jones Orthodontia 1/17/12)) from the APR finance charge. (Fig. 4b(2), 0060) 
It is noted that Colborn also teaches:
charging, in real-time, by the application server, a fixed fee finance charge on a statement period after a current statement period; and (Figs. 4b(1), 4b(2), 0064) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Reynolds' systems and methods for determining eligibility for a fixed activity plan (installment loan plan for credit card transaction account that provides revolving credit), generating and implementing the fixed activity plan, etc., by incorporating therein these teachings of Colborn regarding exempting a new transaction from an APR finance charge, for the same reasons given with respect to claim 7.

Regarding Claims 14 and 19 
Each of claims 14 and 19 recites limitations identical or similar to those of claims 7 and 8 and is therefore rejected for the same reasons as set forth above with respect to claims 7 and 8.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Mancini (U.S. Patent No. 7,606,764) and Okamoto et al. (U.S. Patent Application Publication No. 2002/0161699 A1) teach installment loan schemes along the lines of Applicant's independent claims and some detail along the lines of the following indications; Bhagwat (U.S. Patent No. 7,870,048) teaches, inter alia, details of installment loan schemes along the lines of or similar to Applicant's claim 4; and Amazon ("Monthly Payments Terms & Conditions"), Kalra et al. (U.S. Patent Application Publication No. 2007/0094134 A1), Vincente et al. (U.S. Patent No. 8,078,528), and Stack et al. (U.S. Patent Application Publication No. 2002/0063153 A1), teach, inter alia, details of installment loan schemes along the lines of or similar to Applicant's claims 7 and 8.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692